a 4

Alforneyr x .

teat atc TAA OR
MICHAEL FAILLACE & ASSOCIATES

80 BAST 42ND STREET SUITE 4540 319 3 0 6

NEW YORK NY 10166 .
UNITED STATES DISTRICT COURT-SOUTHERN DISTRICT

OF NEW YORK : Index / caso #: 1:20-CV-06850-LGS
ARNULFO MALDONADO, EY Al | AFFIDAVIT OF SERVICE

- TAVERNA KYCLADES, ING. DIBA TAVERNA KYCLADRS, EF AL
Al ., Defendant yy sf

    

 

 

H4l- County, State of AZ

pl J Ball being sworn,
says! Deponent is not a party-hereln, Is over the age of 18 yeara and resides In the State

 

 

 

Daponent served the 11 SUMMONS & FIRST AMENDED COMPLAINT

On which were sot forth the index No, herein, and date of filing

On: THEMIOS PAPADOPOULOS C/O TAVERNA KYCLADES
{herein after called the recipient) therein named. :

[] Ardividvat By dolivering a true copy of each to said raciplent persotaliy; Daponent knew the parson eo served to be the paraan
described In as said reciplentthersin

we Suitable Age By delivertng thereat a trua copy of each to; f / f ATE h ve " t Q h

person _—_ & porson of gultable age and discretion. Said premisds is recipients {J Actual Place of Residence
; ae Place of Business within the Sfate.
toh

rm Atfixing te —- By affixing a true copy of each to the door of sald premiaes wi Is raciplents[ ] Actual Place of Residence

Boor | [ -] Actual Place of Business, within the State
Deponent was unable with due dillgance te find reclplant or parson of suitable age and discration thereat having called
there . : : . :

Corporation By dollvaring thereat a trve copy of each to: . . .
of. ’ personally, Deponent knew sald corporation / partnership so served to be the corporation / partnership described in satd
Partnership afarementioned. document as sald recipient and knaw eald Individual tobe thareot.

Watling Within 20 cay

 
   

nt enclosed a copy

af. such da!
aalpiontsfa Fjage of

Eoame itt a postpald envelope properly addressed

RF : once, ‘ sabe sage of Business

ridbrihe exclusive care ang custody of the Uf,S. Postal Service witht
New York State, Tha erivelope bore the legend “personal and confidantle!” and did nat Indieateon the outalds, thereat
by ratumn address or otherwise that the communication was from an attorney of concerned an ection againat the defendant,

Be Description ale fifa skin [ lack hair | { [420 ¥re f ] Under & [ ] Under #90 Cbs

    

  
        
  

: to reclplant ry pionts
A Aa
valopa in

 

  
  

  

and depodited Napoaitor

_ ] Female | yBtack skin AyBrown hale 138 Yrs { 180".3'3" { } 400-120 Los |
[ 3 Yellow skin | JGrayhair “4 ]9650Yrs =o yeaeaY ff 1194-460 Lis

{ ] Brown akin { ]Bloridehelr [ ] 61-06 Yes a5".er0" 161-200 Loe
[ . [Redskin Rod es ‘

Other Idenftfying ps VAL
yw

aa hl Med ei i
iillitary ss Faake Ad rson spoke Fs Oher recipient was in actlve military service of the United States or the State of.
Service | New York fn any capecity whatever and received a negative reply. The source of my Information and the grounds of my belief
ars the conversations and observations above narrated.

 
 
 
  
 

 

Subpoena Fee Tendered In the amountaf

Af A

  
 

     
  
   
 

7 —— _ f/f

Sworn to before ie a1

 

     

{Print name ow signafure)

voserrazerm WMA (echhere
Motary Public, State of New York :
‘Registration #01 ZUS208524

FileNo. 4:20-GV-06850-LG8 ~ Qualified in Richmond County)’ . Work Order No. $9306
, / ' Commission Expires July 6, 2077-1 *

AT

Wee

 

 
 

 

   

 

i
S01 HV UG eLty
| 44. | /
| cA GE SrULip LOGE
boy 0/9 WV MYL OD
| Se rodoyyay/ § oles
ie p00 $s a si z . ee
SOVISOd SO ze 77% 7 a : p spaesr wae
"sas a Sou opnorog
a

Case 1:20-cv-06850-LGS Document6 Filed 08/26/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civii Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

Maldonado, et al.

 

Plaintiff(s)

Vv. Civil Action No. 20-cv-06850

Taverna Kyclades tst Ave, et al.

 

Seni ee ee Se” eel el eet Se Nee ee” Se ee”

Defendants)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Themios Papadopoulos
cloTavema Kyclades
228 1st Ave
New York, NY 10009

A lawsuit has been filed against you.

Within 21 days after service of this summons on you {not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or 3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael A. Faillace

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 08/26/2020 ‘si J. Gonzalez

 

 

Signature of Clerk or Deputy Clerk

 
